DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims earliest foreign priority to INDIA 202011020695 filed 05/16/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-5 are pending and under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 14 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objection
Claim 3 is objected to because of the following informalities: Claim 3 recites “1-3hours” where it should recite “1-3 hours”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 are indefinite as follows. 
Regarding claim 3-5, the phrase "i.e. Andrographolide and 2 hydroxypropyl beta cyclodextrin;" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 4 and 5 depend from claim 3 and do not cure its deficiencies.
Claims 3-5 are indefinite as follows. The preamble of claim 3 recites it is a “method of preparation of said bioactive formulation as claimed in claim 1.” The bioactive formulation of claim 1 is a solution comprising i)  ethanolic concentrates of Andrographolide AND ii) aqueous 2 hydroxypropyl beta cyclodextrin (HPBCD). Claims 4 and 5 depend from indefinite claim 3 and do not cure its deficiencies.
In terms of claim interpretation, claim 1 is noted to be a liquid formulation as it does not recite any further limitations (in terms of a process or other excipient) to indicate it is not a liquid formulation.  Further, there is no indication or definition in the specification that the bioactive formulation of claim 1 is anything but a liquid. 
Claim 3 further recites the mixing of ethanolic concentrates of Andrographolide and aqueous solution of HPCD where, recovery of an ethanol solvent from the concentrate solution to obtain a thick paste, the drying of said thick paste (as detailed in claim 4, use of drying tray) and conversion of the dried thick paste complex concentrate (as per claim 5 grinding and sieving of a dried complex concentration) into an amorphous powder to obtain a final bioactive formulation.
Because claim 1 is directed to liquid formulation comprising the ethanolic concentrate of Andrographolide and an aqueous solution of HPBCD, the claim 3 method claim is indefinite in that it recites a recovery step that results in a thick paste, where said thick paste is further dried to obtain an amorphous powder.  
Therefore, the claimed method recited in claim 3 (reciting an ethanol solvent and drying/converting step into an amorphous powder)  is indefinite in that it cannot result in the liquid formulation of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the limitation that the Andrographolide is extracted from the plant source Andrographis paniculate.  
It is pointed out that the specification specifically defines  Andrographolide as being sourced from an isolate extracted from the plant source Andrographis paniculate. See paragraph 24.  Therefore, claim 2 fails to further limit the subject matter of claim 1 from which it depends from and is improperly dependent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by English Translation of CN 1679546 A. 
Claim 1 is directed to a bioactive formulation, comprising:
i) ethanolic concentrates of Andrographolide extract in the range of 90% by wt- 99% by wt; and
ii) aqueous 2 hydroxypropyl beta cyclodextrin (HPBCD) in the range of 2% by wt- 10% by wt.
Claim 2 recites the plant source of the Andrographolide. 
Regarding claims 1-2, CN 546 discloses a freeze dried powder for injection and a method of preparation, comprising the Andrographolide extract of Andrographis paniculate, (therein identified as Andrographis herb lactone)  in combination with hydroxypropyl- β cyclodextrin, see abstract.  Regarding claims 1-2 and the weight ratio of 90-99% w/w Andrographolide to 2-1010% 2HPBCD (9:1), CN 546 discloses the claimed weight ratio where it recites 29-60 parts of andrographolidume and 2-11 parts “officinal accessories”, i.e., a pharmaceutical adjuvant such as 2HPBCD, see claim 1. Further, see claim 3 that recites the “andrographis herb lactone inclusion-hydroxypropyl -β cyclodextrin to the proportion of creat lactone: -β hydroxypropyl-β-cyclodextrin is 10-18: 1.”  As required by claim 1, CN 546 discloses an ethanolic concentrate of andrographolide and an aqueous solution of 2HBCD for its claimed andrographolide freeze-dried powder injection, see claim 2.
Accordingly the claimed invention is anticipated by the cited prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of CN 1679546 A, published 2005, in view of Ren et al. “Physicochemical characteristics and oral bioavailability of andrographolide complexed with hydroxypropyl-b-cyclodextrin,” Pharmazie 64: 515–520 (2009) and English Translation of CN 105997875 A, published 2016.
The teachings of CN 1679546 A are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1-2 are also prima facie obvious.
Claim 3 is directed to a method for preparation of said bioactive formulation as claimed in Claim 1, comprising the steps of;
i. adding said Andrographolide extract and ethanol in a first beaker followed by mixing to obtain said ethanolic concentrates of Andrographolide (solvent A);
ii. adding said hydroxypropyl beta cyclodextrin (HPBCD) and ethanol in a second beaker followed by mixing to obtain said ethanolic concentrate 2 hydroxypropyl beta cyclodextrin (Solvent B);
iii. mixing said solvent A and solvent B for 1-3 hours at room temperature to obtain a complex concentrate solution i.e. Andrographolide and 2 hydroxypropyl beta cyclodextrin;
iv. recovering ethanol solvent from said concentrate solution through distillation to obtain a thick paste of said complex concentrate; 
v. drying said thick paste at a temperature in the range of 55°C-65°C and pressure in the range of -650 to 700mmHg to obtain a dried complex concentrate; and
vi. converting said dried complex concentrate into an amorphous powder to obtain a final bioactive formulation.
Regarding the limitations of claim 3, the bioactive formulation of claim 1 is taught by CN 546 as noted above.
With regard to the method steps of claim 3, i-vi, such steps are disclosed by Ren et al., where it is taught 
3.3. Preparation of the inclusion complexes and physical mixture of
AND [Andrographolide] and HP-b-CD Inclusion complex: 
The AND/HP-b-CD inclusion complexes were prepared by coevaporation with the weights taken for 1.05 g of AND [Andrographolide] and 4.28 g of HP-B-CD (i.e. molar ratio of 1 : 1). The required stoichiometric amount of AND [Andrographolide] and HP-B-CD were dissolved in the minimum amount of 50% ethanol to obtain a solution, and agitated for 5 h at 50 C. Then, the suspension was filtered through a 0.45 mm Millipore filter. The filtrate was evaporated under vacuum at 40 C and 100 rpm in a rotary evaporator (Bu¨ chi Rotavapor R-114, Switzerland) until dryness.
Physical mixture: A physical mixture of AND [Andrographolide] and HP-b-CD in the same weight ratio as the coevaporated complex was prepared. PM was previously sieved individual components through a 315 mm mesh in a mortar
and pestle for 3 min. See Ren page 519, column 2.

As per claim 3 and 5, Ren teaches the addition, mixing, recovery, drying and obtaining of the final bioactive formulation by grinding and sieving ( use of 315 mm mesh and mortar and pestle), Id. 
It is noted that Ren does not disclose a drying temperature in the range of 55-65 C as per claim 3. However, elevated drying temperatures to dry ethanol solvent are known for cyclodextrin complexed formulations. 
CN 875 teaches the preparation of a hydroxypropyl-beta cyclodextrin complex of an insoluble drug where the complex is formed where the drug is dissolved in an ethanol solvent, rotated, stirred and evaporated under vacuum at an elevated temperature of 60C, that falls within the claimed temperature range of 55-65 of claim 3, see page 8 of the English translation. CN 875 teaches that an insoluble drug to be used in its cyclodextrin complex is Andrographolide, see page 3 and claim 2. 
While CN 875 discloses the formation of cyclodextrin nanoemulsion complexes, one of ordinary skill in the art would recognize that elevated drying vacuum temperature would be applicable to ethanol evaporation as per Ren.  The rationale to support a finding of obviousness is the combination of prior art elements (the claimed process of Ren used to form a Andrographolide/cyclodextrin formulation of CN 546) according to a known process (per CN 875 that elevated temperatures of 60C are useful in ethanol evaporation of HBCD complex for insoluble drugs like Andrographolide) to predictably arrive at the claimed invention.
Regarding claim 4, Ren and CN 875 vaccuum drying/evaporation of solvents, see above.  
Therefore, the claimed invention was prima facie obvious at the time of invention.

Conclusion
In summary, no claims are allowed. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 toll 

free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629       

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629